Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ATTORNEY GEORGE PAPPAS on 2021/11/20.
Claims
In the application, Claims 1 and 17 have been amended to rectify 112 issues as follows:
Regarding Claim 1, Line 2, the existing language:
“the implement comprising:”
Has been amended to:
-- the implement cooperates with a frame comprising: -- 
Regarding Claim 1, Line 3, the existing language:
“a first skid steer pocket secured to the implement,”
Has been amended to:
-- a first skid steer pocket, -- 
Regarding Claim 1, Line 5,
“a second skid steer pocket secured to the implement,”
Has been amended to:
-- a second skid steer pocket, -- 
Regarding Claim 17, Lines 2-3, the existing language:
“wherein the implement includes a frame comprising:”
Has been amended to:
-- wherein the implement cooperates with a frame comprising: -- 
Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “An implement selectively attachable to a first skid steer implements mount and to a second skid steer implements mount, the implement cooperating with a frame comprising: a first skid steer pocket, wherein the first skid steer pocket is engageable with the first skid steer implements mount; a second skid steer pocket, wherein the second skid steer pocket is engageable with the second skid steer implements mount; wherein the second skid steer pocket is located between the implement and the first skid steer pocket; a passage opening extending through the first skid steer pocket wherethrough the second skid steer pocket is accessible; and, wherein, for attaching the implement to the second skid steer implements mount, the second skid steer implements mount is inserted through the passage opening and engages the second skid steer pocket and, for attaching the implement to the Claim 1 specifically:
the structural and operative relationship between the implement, frame, first skid steer pocket, first skid steer implements mount, second skid steer pocket, second skid steer implements mount, and the passage opening.  Especially as it relates to the second skid steer pocket being located between the first skid steer pocket and the implement and the second skid steer implements mount passing through a passage opening extending through the first skid steer pocket to engage the second skid steer pocket.
The art of record fails to render obvious the claimed combination of: “A securement frame cooperative with an implement for selectively attaching a first skid steer implements mount and a second skid steer implements mount to the implement, the implement securement frame comprising: a first skid steer pocket engageable with the first skid steer implements mount; a second skid steer pocket engageable with the second skid steer implements mount; wherein the second skid steer pocket is located between the implement and the first skid steer pocket; a passage opening extending through the first skid steer pocket wherethrough the second skid steer pocket is accessible; and, wherein, for attaching the implement to the second skid steer implements mount, the second skid steer implements mount is inserted through the passage opening and engages the second skid steer pocket and, for attaching the implement to the first skid steer implements mount, the first Claim 9 specifically:
the structural and operative relationship between the securement frame, implement, first skid steer pocket, first skid steer implements mount, second skid steer pocket, second skid steer implements mount, and the passage opening. Especially as it relates to the second skid steer pocket being located between the first skid steer pocket and the implement and the second skid steer implements mount passing through a passage opening extending through the first skid steer pocket to engage the second skid steer pocket.
The art of record fails to render obvious the claimed combination of: “A method of selectively attaching a first skid steer implements mount and a second skid steer implements mount to an implement, wherein the implement cooperates with a frame comprising: a first skid steer pocket engageable with the first skid steer implements mount and not engageable with the second skid steer implements mount; a second skid steer pocket engageable with the second skid steer implements mount and not engageable with the first skid steer implements mount; wherein the second skid steer pocket is located between the implement and the first skid steer pocket; and, a passage opening extending through the first skid steer pocket wherethrough the second skid steer pocket is accessible; wherein the method comprises the steps of: for attaching the second skid steer implements mount to the implement, inserting the second skid steer implements mount through the passage opening and engaging the second skid steer implements mount with Claim 17 specifically:
the structural and operative relationship between the implement, frame, first skid steer pocket, first skid steer implements mount, second skid steer pocket, second skid steer implements mount, and the passage opening. Especially as it relates to the second skid steer pocket being located between the first skid steer pocket and the implement and the second skid steer implements mount passing through a passage opening extending through the first skid steer pocket to engage the second skid steer pocket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 4545720 A, US 5098252 A, US 20040067126 A1, US 7073972 B1, US 8763226 B1, US 20140317967 A1 have been cited by the Examiner as being pertinent to the applicant’s disclosure because they teach a means for detachably coupling various implements to a skid steer boom via cooperating attachment means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652